United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 09-2174
Issued: July 16, 2010

Oral Argument January 14, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 28, 2009 appellant filed a timely appeal from the May 20, 2009 merit decision
of the Office of Workers’ Compensation Programs and a nonmerit decision denying her request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant’s traumatic injury claim was timely filed pursuant
to 5 U.S.C. § 8122; and (2) whether the Office properly denied appellant’s request for further
merit review of her claim pursuant to 5 U.S.C. § 8128(a).
At oral argument, appellant contended that she timely filed her traumatic injury claim by
providing actual notice to her supervisor within 30 days of the alleged injury. She further
contended that she continued to suffer from residuals of her May 7 and July 24, 1985
employment injuries.

FACTUAL HISTORY -- ISSUE 1
On March 4, 2008 appellant, then a 51-year-old letter sorter machine clerk, filed a
traumatic injury claim (Form CA-1) alleging that on November 7, 1986 she experienced pain in
her left armpit due to shoulder and cervical pain after returning to work from her accepted May 7
and July 24, 1985 employment-related cervical and shoulder injuries.1 She contended that her
employment-related conditions had worsened. Appellant was unable to reach or lift with her left
arm. The employing establishment stated that it received notice of the alleged injury on
March 10, 2008. In a March 13, 2008 letter, the employing establishment controverted
appellant’s claim on the grounds that it was not timely filed.
By letter dated March 25, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish that she provided timely notice of her alleged 1986 work injury or
that she sustained an injury in the performance of duty. It addressed the factual and medical
evidence she needed to submit to establish her claim.
On March 28, 2008 appellant stated that the employing establishment incorrectly filed a
recurrence of disability claim (Form CA-2a) for her November 7, 1986 injury. She experienced
left arm pain on November 7, 1986 as a result of reaching while performing unsuitable work.
Appellant also contended that her injury was a consequence of her May 7 and July 24, 1985
accepted injuries. On the accompanying November 7, 1986 Form CA-2a, Beverly Miller, a
supervisor, stated that appellant’s neck hurt when she returned to duty on that day. Appellant’s
neck pain worsened when she began work. Ms. Miller sent her to the first aid unit. When
appellant returned, she advised Ms. Miller that she also experienced pain under her left arm
while raising it.
By decision dated April 24, 2008, the Office denied appellant’s traumatic injury claim
finding that it was not timely filed under 5 U.S.C. § 8122 as the March 4, 2008 claim was not
filed within three years of the November 7, 1986 injury. Moreover, appellant’s immediate
supervisor did not have actual knowledge of the injury within 30 days.
In an April 26, 2008 letter, appellant requested a telephonic hearing before an Office
hearing representative.
In an August 13, 2008 letter, appellant stated that the employing establishment first
became aware of her left arm injury in the claim for her July 24, 1985 employment injuries. She
stated that the July 24, 1985 claim had not been accepted for a left arm injury based on the
medical evidence. Appellant contended that she was not advised about this determination and
assumed that the condition was accepted. She reiterated that the employing establishment injury
compensation unit erred by giving her a Form CA-2a rather than a Form CA-1. Appellant stated
that she first sought medical treatment from Dr. Clyde L. Henry, an attending physician, for her
left arm injury. In form reports dated December 9, 1986 and January 9, 1987, Dr. Henry listed
1

On May 8, 1985 appellant filed a claim in Office File No. xxxxxx086 alleging that on May 7, 1985 she injured
her neck, back and left hip and ankle as a result of falling down a flight of stairs. On May 30, 1985 the Office
accepted her claim for cervical and lumbar strains and left hip and ankle sprains. On December 1, 2003 appellant
filed a claim in Office File No. xxxxxx103 alleging that on July 24, 1985 she injured her left side, arms and neck.
By letter dated March 17, 2005, the Office accepted her claim for cervical and thoracic strains and left trapezius
myositis. It combined these claims into a master claim assigned Office File No. xxxxxx086.

2

the date of injury as May 7, 1985. He diagnosed chronic cervical and lumbar spine sprains.
Dr. Henry indicated with an affirmative mark that the diagnosed conditions were caused by
May 7, 1985 employment injuries. In a December 9, 1986 report, he reviewed a history of the
May 7, 1985 employment injuries. Dr. Henry stated that on November 7, 1986 appellant
reinjured her neck and left arm at work and experienced severe pain in her neck and underarm.
He reiterated his prior diagnoses of chronic cervical and lumbar spine sprains.
At an August 12, 2008 hearing, appellant stated that on November 7, 1986 she advised a
supervisor about her cervical and left arm pain and was sent to the first aid unit. She did not
have a copy of the November 7, 1986 medical record because the first aid unit could not locate it.
Appellant noted that her left arm injury occurred while reaching to put mail in cases. She
previously experienced left arm pain but the Office did not include this information under her
prior claim for her July 24, 1985 employment injury. Further, the Office referral physician who
returned appellant to work on November 7, 1986 did not acknowledge that she had left arm pain
and that she should not have been performing work that required her to reach with or raise her
arm. Appellant contended that the claimed November 7, 1986 injury aggravated her preexisting
Marfan’s syndrome and habitual muscle tension. She stated that she had filed a Form CA-1 for
the November 7, 1986 injury two or three years prior to the hearing.
In an October 2, 2008 decision, an Office hearing representative affirmed the April 24,
2008 decision, finding that appellant’s December 25, 2003 and March 4, 2008 claim forms for
the November 7, 1986 injury were not timely filed within three years of the alleged injury.2 The
hearing representative found that Ms. Miller’s notation on the November 7, 1986 CA-2a claim
form did not establish that appellant sustained a new traumatic injury due to her work duties that
day or that the supervisor had actual knowledge of the injury within 30 days. While the
November 7, 1986 CA-2a form indicated that appellant was evaluated at the employing
establishment’s medical clinic that day, the record did not contain any medical evidence
confirming a new traumatic injury. The hearing representative recommended that the instant
claim (Office File No. xxxxxx827) be combined with the master claim in Office File No.
xxxxxx086.
Appellant appealed the October 2, 2008 decision to the Board. On April 15, 2009 the
Board issued an order remanding case to the Office for consolidation of the instant claim with
appellant’s prior claims.3 It found that the evidence reviewed by the hearing representative in the
Office File No. xxxxxx086 was not contained of record. On remand, the Office combined the
files into Office File No. xxxxxx086 as the master claim number.
By decision dated May 20, 2009, the Office found that appellant’s March 4, 2008
traumatic injury claim was not timely filed under 5 U.S.C. § 8122.4 It found that the claim was
2

The hearing representative reviewed the December 25, 2003 Form CA-1 in the master Office File No.
xxxxxx086. It indicated that the employing establishment received notice of the November 7, 1986 injury on
December 30, 2003.
3

Docket No. 09-42 (issued April 15, 2009).

4

The Board notes that, although the Office combined the instant claim assigned Office File No. xxxxxx827 into
the master claim assigned Office File No. xxxxxx086, it referenced Office File No. xxxxxx827 as the claim number
on its May 20, 2009 decision.

3

not filed within three years of the November 7, 1986 injury. The Office further found that an
immediate supervisor did not have actual knowledge of the alleged injury within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8122(a) of the Federal Employees’ Compensation Act5 provides that an original
claim for compensation for disability or death must be filed within three years after the injury or
death.6 In cases involving a traumatic injury, the time limitation begins to run on the date of the
incident even though the employee may not be aware of the seriousness or ultimate
consequences of the injury or the nature of the injury is not diagnosed until sometime later.7
Even if a claim is not filed within the required three-year period, it is still regarded as
timely under section 8122(a)(1) if the claimant’s immediate superior had actual knowledge of the
alleged employment-related injury within 30 days.8 The knowledge must be such as to put the
immediate superior reasonably on notice of appellant’s injury.9 Additionally, the claim would be
deemed timely if written notice of injury or death was provided within 30 days pursuant to 5
U.S.C. § 8119.10
ANALYSIS -- ISSUE 1
The Board finds that appellant’s March 4, 2008 claim was not timely filed within the
provisions of the Act. Appellant’s alleged injury involved a traumatic incident. The three-year
statute of time limitations began to run on November 7, 1986, the date on which appellant
allegedly sustained traumatic cervical and left arm injuries while reaching and lifting mail. The
record reflects that the first notice of claim was filed on November 7, 1986, in the form of a
CA-2a, claim for recurrence of disability. The Board finds, however, that the Form CA-2a does
not establish a timely claim under section 8122(a). It does not specifically identify any work
factors that caused appellant’s neck and left arm pain on that date. Appellant subsequently filed
claims on December 25, 2003 and March 4, 2008. The Board finds that these claims were
submitted over three years after the alleged November 7, 1986 injury. Therefore, they were
untimely filed under section 8122.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
her immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2), if written notice of injury was given within 30 days. She has not satisfied either of
these provisions. Regarding the December 25, 2003 claim form, the record reflects that the
employing establishment did not receive notice of the alleged November 7, 1986 injury until
5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8122.

7

See Paul S. Devlin, 39 ECAB 715 (1988); Kenneth W. Beard, 32 ECAB 210 (1980).

8

5 U.S.C. § 8122(a)(1); Larry E. Young, 52 ECAB 168 (2001). See Federal (FECA) Procedure Manual, Part 2 -Claims, Time, Chapter 2.801.3 (March 1993).
9

5 U.S.C. § 8122(a)(1). See Hugh Massengill, 43 ECAB 475 (1992).

10

Id. at §§ 8122(a)(1), 8122(a)(2).

4

December 30, 2003. Regarding the March 4, 2008 form, the employing establishment did not
receive notice of the claimed injury until March 10, 2008. On the November 7, 1986 recurrence
claim, appellant’s immediate supervisor, Ms. Miller, noted that she sent appellant to the
employer’s first aid unit on that date for evaluation of neck pain, which worsened after she began
work. Appellant subsequently returned and complained of pain under her left arm when she
raised it. This is insufficient to establish that Ms. Miller had actual knowledge of a work-related
injury on that day. The Board notes that appellant must show not only that her immediate
superior knew that she was injured, but also knew or reasonably should have known that it was
an on-the-job injury.11 Appellant has not shown that Ms. Miller knew or reasonably should have
known of an injury that day. The evidence establishes that Ms. Miller was made aware only of
appellant’s complaints of pain to her neck and the area under her left arm. As noted, an
employee must show not only that his immediate superior knew that he was injured, but also
knew or reasonably should have known that it was an on-the-job injury.12 The record does not
contain any medical report from the first aid unit addressing appellant’s treatment on
November 7, 1986. Moreover, appellant has not established that she submitted written notice of
a traumatic injury to the employing establishment within 30 days of the claimed injury. She has
not presented sufficient evidence of written notice to the employing establishment within 30 days
of her claimed November 7, 1986 traumatic injury.
Consequently, the Board finds that appellant’s claim is barred by the applicable time
limitation provisions of the Act.
FACTUAL HISTORY -- ISSUE 2
This case has previously been before the Board. In decisions dated September 14,
2000, August 4, 200314 and February 9, 2005,15 the Board found that the Office properly
denied appellant’s requests for reconsideration of its finding that she did not sustain a recurrence
of disability on November 7, 1986 causally related to her May 7, 1985 employment injuries. It
determined that the requests were not timely filed and failed to establish clear evidence of error.
In a May 9, 2008 decision, the Board affirmed the Office’s termination of appellant’s medical
benefits on January 18 and November 15, 2007.16 It found that the medical opinion of
Dr. Mukund Komanduri, a Board-certified orthopedic surgeon, that appellant no longer had any
residuals causally related to her May 7 and July 24, 1985 employment injuries, was entitled to
special weight as an impartial medical specialist. In a September 24, 2008 order, the Board
denied her petition for reconsideration of its May 9, 2008 decision.17
13

11

David R. Morey, 55 ECAB 642 (2004).

12

Charlene B. Fenton, 36 ECAB 151 (1984).

13

Docket No. 99-958 (issued September 14, 2000).

14

Docket No. 03-956 (issued August 4, 2003).

15

Docket No. 04-1741 (issued February 9, 2005).

16

Docket No. 08-571 (issued May 9, 2008).

17

Docket No. 08-571 (issued September 24, 2008).

5

By letter dated January 22, 2009, appellant requested reconsideration of the January 18,
2007 termination decision before the Office. She contended that Dr. Komanduri’s report was
incomplete as he focused on her Marfan’s syndrome and failed to review her entire medical
record, particularly medical records from her attending physicians regarding her cervical
conditions. An April 7, 2004 x-ray from Dr. John A. Aikenhead, a radiologist, showed a reversal
of the cervical lordosis with an anterior transition of the head. The intervertebral foramen
appeared patent. There was no evidence of fracture or dislocation.
A June 3, 2009 report from Dr. Sunil John, a rheumatologist, reviewed a history of
appellant’s May 7, 1985 employment injuries and 1980 motor vehicle accident. He noted her
complaints of chronic neck, shoulder and back pain. Dr. John listed his findings on physical and
x-ray examination. He diagnosed chronic pain in the neck with spasm and in the back,
myofascial pain and Marfan’s like syndrome. Dr. John stated that he was not a disability
evaluator. He could not comment on appellant’s prognosis. Dr. John was unable to provide an
opinion on whether her current pain was causally related to the motor vehicle accident or a
subsequent work injury.
An undated treatment note from the employing establishment’s health unit addressed
appellant’s left arm and leg. Its May 8, 1985 treatment note addressed her May 7, 1985
employment injuries.
By decision dated July 29, 2009, the Office denied appellant’s request for
reconsideration. It found that she failed to submit any relevant and pertinent new evidence or
argument or establish that the Office erred in applying or interpreting a point of law. Appellant’s
claim was not entitled to further merit review.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,18
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.19 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.20 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
In a January 22, 2009 letter, appellant disagreed with the Office’s January 18, 2007
decision, which terminated her medical benefits on the grounds that she no longer had any
18

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
19

20 C.F.R. § 10.606(b)(1)-(2).

20

Id. at § 10.607(a).

6

residuals or disability causally related to her May 7 and July 24, 1985 employment injuries. The
relevant issue is whether she sustained any residuals causally related to the accepted employment
injuries. The Board notes that this issue is medical in nature.
On reconsideration, appellant reiterated her prior contention before the Office that
Dr. Komanduri’s opinion was not entitled to special weight accorded an impartial medical
specialist in finding that she no longer had any residuals causally related to her accepted
employment injuries, as it was not accurately based on her medical background. However, the
submission of this evidence does not require reopening of appellant’s claim for merit review
because it was previously considered by the Office. The Board has held that evidence that
repeats or duplicates evidence already of record has no evidentiary value and does not constitute
a basis for reopening a case.21
Dr. Aikenhead’s April 7, 2004 x-ray report found reversal of the cervical lordosis with an
anterior transition of the head, an apparent patent intervertebral foramen and no evidence of
fracture or dislocation. Although this evidence showed abnormalities in appellant’s cervical
spine, it did not contain an opinion addressing whether her continuing problems were causally
related to the May 7 and July 24, 1985 employment injuries. The Board has held that the
submission of evidence, which does not address the particular issue involved in the case, does
not constitute a basis for reopening the claim.22 The Board finds that Dr. Aikenhead’s report and
opinion are insufficient to reopen appellant’s claim for further merit review.
Similarly, Dr. John’s June 3, 2009 report and opinion are insufficient to reopen
appellant’s claim for further merit review. He listed his findings on physical and x-ray
examination and diagnosed chronic pain in the neck with spasm and in the back, myofascial pain
and Marfan’s like syndrome. Dr. John stated that he was not professionally qualified to
determine whether appellant was disabled and was unable to provide a medical opinion on
whether her current pain was causally related to the motor vehicle accident or subsequent work
injury. As he did not provide a medical opinion addressing the relevant issue of whether
appellant had any continuing residuals causally related to her accepted employment injuries, the
Board finds that Dr. John’s report is insufficient to reopen appellant’s claim for further merit
review.23
The treatment notes from the employing establishment health unit addressed appellant’s
left arm and leg conditions and May 7, 1985 employment-related injuries. This evidence does
not address the relevant issue of whether she continued to suffer from residuals of her
employment injuries. The Board finds that the employing establishment health unit treatment
notes are insufficient to reopen appellant’s claim for further merit review.24
The Board finds that the evidence submitted by appellant did not show that the Office
erroneously applied or interpreted a specific point of law; advance a relevant legal argument not
21

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
22

D’Wayne Avila, 57 ECAB 642 (2006).

23

Id.

24

Id.

7

previously considered or constituted relevant and pertinent new evidence not previously
considered by the Office. As appellant did not meet any of the necessary regulatory
requirements, the Board finds that she is not entitled to further merit review.25
CONCLUSIONS
The Board finds that appellant’s traumatic injury claim is barred by the applicable time
limitation provisions of the Act in Office File No. xxxxxx827. The Board further finds that the
Office properly denied appellant’s request for further merit review of her claim pursuant to
5 U.S.C. § 8128(a) in Office File No. xxxxxx086.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 3, 2009 decision in Office File No. xxxxxx086 and May 20, 2009 decision in Office File
No. xxxxxx827 are affirmed.
Issued: July 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

25

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

8

